 



RESTRICTED STOCK AGREEMENT

UNDER BALLANTYNE STRONG, INC.

2010 LONG-TERM INCENTIVE PLAN

 

THIS AGREEMENT is made and entered into effective as of [___] day of [________],
[20__] (the “Grant Date”) by and between BALLANTYNE STRONG, INC., a Delaware
corporation (the “Company”), and [____________________] (“Grantee”).

 

RECITALS:

 

This Agreement is made with reference to the following facts and objectives:

 

A. The Company has adopted the Ballantyne Strong, Inc. 2010 Long-Term Incentive
Plan (the “Plan”) for certain key personnel of the Company and its subsidiaries.

 

B. The purpose of the Plan is to advance the best interest of the Company, its
affiliates and its stockholders by providing those persons who have substantial
responsibility for the management and growth of the Company with additional
performance incentives and an opportunity to obtain or increase their ownership
in the Company, thereby encouraging them to continue in their employment with
the Company and subsidiaries of the Company.

 

C. Grantee is a key employee of the Company or one of its subsidiaries, and to
provide Grantee with additional performance incentives, the Board deems it
advisable to grant to Grantee a Restricted Stock Award pursuant to the Plan
(“Award”), which may be vested upon Grantee’s continuous service with the
Company or one of its subsidiaries as set forth herein.

 

D. Pursuant to the provisions of the Plan, all awards are to be evidenced by an
Award Agreement which has been approved by the Committee.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the mutual promises and representations
herein contained and for other good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto agree as follows:

 

1. Plan Governs; Capitalized Terms. This Agreement is made pursuant to the Plan,
and the terms of the Plan are incorporated into this Agreement, except as
otherwise specifically stated herein. Capitalized terms used in this Agreement
that are not defined in this Agreement shall have the meanings as used or
defined in the Plan. References in this Agreement to any specific Plan provision
shall not be construed as limiting the applicability of any other Plan
provision.

 

2. Award. The Company hereby grants to Grantee on the Grant Date an Award of
[_________] Shares of Restricted Stock THIS AWARD IS CONDITIONED ON GRANTEE
SIGNING THIS AGREEMENT, AND IS SUBJECT TO ALL TERMS, CONDITIONS AND PROVISIONS
OF THE PLAN AND THIS AGREEMENT. Restricted Shares covered by this Award shall be
represented by a stock certificate registered in Grantee’s name or by
uncertificated shares designated for Grantee in book-entry form on the records
of the Company’s transfer agent subject to the restrictions set forth in this
Agreement. Any stock certificate issued shall bear all legends required by law
and necessary to effectuate the provisions of this Agreement. Any stock
certificate or book-entry uncertificated shares evidencing such Shares shall be
held in custody by the Company.

 

   

   

 

3. Vesting.

 

(a) Generally. Subject to acceleration of the vesting of the Award pursuant to
Section 3(c) or the forfeiture and termination of the Award pursuant to Sections
3(b), the Restricted Stock (rounded to the nearest whole share) shall vest and
no longer be subject to any restrictions on transfer hereunder on the following
dates, provided that Grantee has been continuously employed by the Company or a
subsidiary of the Company from the Grant Date through each of the following
dates:

 

(i) [____________] on [____________];

 

(ii) [____________] on [____________]; and

 

(iii) [____________] on [____________].

 

The Company will retain possession of the certificate(s) representing such
Shares, to hold the same in escrow until vested to facilitate the restrictions
as to the Shares.

 

(b) Terminations. Upon a termination of Grantee’s employment for any reason
prior to vesting pursuant to Section 3(a), all such unvested Restricted Stock
shall be immediately forfeited. Any amount of the Award forfeited under this
Section 3 shall be cancelled and shall terminate.

 

(c) Change in Control. Upon the occurrence of a Change in Control while Grantee
is employed by the Company or one of its subsidiaries, all unvested Restricted
Stock shall become vested as of the date of the Change in Control.

 

(d) Definition of Change in Control. For purposes of this Agreement, “Change in
Control” shall mean the occurrence of a Change in Control event described in any
of subparagraph (i), (ii), or (iii) below (each, a “Change in Control Event”),
provided that any such event relates to the Company and is not approved by a
majority of the then-existing board of directors of the Company:

 

(i) Change of Ownership. A change in ownership occurs if a person, or a group of
persons acting together, acquires more than fifty percent (50%) of the stock of
the corporation, measured by total voting power or fair market value.
Incremental increases in ownership by a person or group that already owns fifty
percent (50%) of the corporation do not result in a change of ownership.

 

(ii) Change in Effective Control. A change in effective control occurs if, over
a twelve (12) month period: (1) a person or group acquires stock representing
fifty percent (50%) of the total voting power of the corporation; or (2) a
majority of the members of the board of directors of the corporation is replaced
by directors not endorsed by the persons who were members of the board before
the new directors’ appointment.

 

   

   

 

(iii) Change in Ownership of a Substantial Portion of Corporate Assets. A change
in control based on the sale of assets occurs if a person or group acquires
fifty percent (50%) or more of the total gross fair market value of all the
assets of a corporation over a twelve (12) month period. No change in control
results pursuant to this subparagraph (iii) if the assets are transferred to
entities owned or controlled directly or indirectly by the Company.

 

(e) Voting and Dividends. Grantee may exercise full voting rights with respect
to the Shares, whether or not vested. Dividends paid with respect to the
Restricted Stock shall be added to and become part of the Restricted Stock and
subject to the same risk of forfeiture, restrictions on transferability, and
other terms of this Agreement as are the Shares with respect to which they were
paid, in each case so long as the applicable record date occurs before any
forfeiture of such Shares.

 

(f) Restriction on Transfer. Grantee will not transfer any of the Shares of
Restricted Stock except as follows:

 

(i) Unvested Shares may not be transferred. Vested Shares may be transferred
only in accordance with the specific limitations set forth in this Agreement.
All transfers of Shares not meeting the conditions set forth in this Agreement
are expressly prohibited.

 

(ii) Any prohibited transfer of such Shares is void and of no effect. Should
such a transfer purport to occur, the Company may refuse to carry out the
transfer on its books, attempt to set aside the transfer, or exercise any other
legal or equitable remedy.

 

(iii) By accepting Shares under this Agreement, Grantee represents, warrants and
agrees that each transfer of the such Shares requires full compliance with the
provisions of all applicable laws.

 

4. Miscellaneous Provisions.

 

(a) Withholding Taxes. The Company shall be entitled to (i) withhold and deduct
from Grantee’s future wages (or from other amounts that may be due and owing to
Grantee from the Company), or make other arrangement for the collection of, all
legally required amounts necessary to satisfy the minimum statutory Federal,
state and local withholding tax obligation (including the FICA and Medicare tax
obligation) attributable to the Restricted Stock Award, including, without
limitation, the award or vesting of, or payments of dividends with respect to,
the Restricted Stock; or (ii) require Grantee promptly to remit the amount of
such withholding to the Company. Unless the Committee provides otherwise, the
minimum statutory withholding obligations may be satisfied by withholding Shares
to be received or by delivery to the Company of previously-owned Shares. Unless
the tax withholding obligations of the Company are satisfied, the Company shall
have no obligation to issue a certificate for such Shares or release such Shares
from any escrow provided for herein.

 

   

   

 

(b) No Retention Rights. Nothing in this Agreement shall confer upon Grantee any
right to continue in the employment or service of the Company or any subsidiary
of the Company for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Company or of Grantee, which
rights are hereby expressly reserved by each, to terminate his employment or
service at any time and for any reason, with or without cause.

 

(c) Inconsistency. To the extent any terms and conditions herein conflict with
the terms and conditions of the Plan, the terms and conditions of the Plan shall
control.

 

(d) Notices. Any notice required by the terms of this Agreement shall be given
in writing and shall be deemed effective upon personal delivery, upon deposit
with the United States Postal Service, by registered or certified mail, with
postage and fees prepaid or upon deposit with a reputable overnight courier.
Notice shall be addressed to the Company at its principal executive office and
to Grantee at the address that he has most recently provided to the Company.

 

(e) Entire Agreement; Amendment; Waiver. This Agreement constitutes the entire
agreement between the parties hereto with regard to the subject matter hereof.
This Agreement supersedes any other agreements, representations or
understandings (whether oral or written and whether express or implied) which
related to the subject matter hereof. No alteration or modification of this
Agreement shall be valid except by a subsequent written instrument executed by
the parties hereto. No provision of this Agreement may be waived except by a
writing executed and delivered by the party sought to be charged. Any such
written waiver shall be effective only with respect to the event or circumstance
described therein and not with respect to any other event or circumstance,
unless such waiver expressly provides to the contrary.

 

(f) Choice of Law; Venue; Jury Trial Waiver. This Agreement shall be governed
by, and construed in accordance with, the laws of the State of Delaware, as such
laws are applied to contracts entered into and performed in such State, without
giving effect to the choice of law provisions thereof. The Company and Grantee
stipulate and consent to personal jurisdiction and proper venue in the state or
federal courts of Douglas County, Nebraska and waive each such party’s right to
object to a Nebraska court’s jurisdiction and venue. Grantee and the Company
hereby waive their right to a jury trial on any legal dispute arising from or
relating to this Agreement, and consent to the submission of all issues of fact
and law arising from this Agreement to the judge of a court of competent
jurisdiction as otherwise provided for above.

 

   

   

 

(g) Successors.

 

(i) This Agreement is personal to Grantee and shall not be assignable by Grantee
otherwise than by will or the laws of descent and distribution, without the
written consent of the Company. This Agreement shall inure to the benefit of and
be enforceable by Grantee’s legal representatives.

 

(ii) This Agreement shall inure to the benefit of and be binding upon the
Company and its Affiliates and the successors thereof.

 

(h) Severability. If any provision of this Agreement for any reason should be
found by any court of competent jurisdiction to be invalid, illegal or
unenforceable, in whole or in part, such declaration shall not affect the
validity, legality or enforceability of any remaining provision or portion
thereof, which remaining provision or portion thereof shall remain in full force
and effect as if this Agreement had been adopted with the invalid, illegal or
unenforceable provision or portion thereof eliminated.

 

(i) Headings; Interpretation. The headings, captions and arrangements utilized
in this Agreement shall not be construed to limit or modify the terms or
meanings of this Agreement. Wherever from the context it appears appropriate,
each term stated in either the singular and the plural, and pronouns stated in
the masculine, feminine or neuter gender shall include the masculine, the
feminine and the neuter.

 

(j) Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the date and
year first written above.

 

  BALLANTYNE STRONG, INC.

 

  By:     Name:     Title:                   [______________________], Grantee

 



   

   

